PER CURIAM.
This case came on to be heard upon the record and briefs and oral argument of counsel, and it appearing that the sole question presented is the propriety of certain supplemental instructions given (he jury by the District Court prior to the rendition of the verdict, which instructions were not excepted to at the time, and no reversible error appearing in the supplemental instructions so given, Allen v. United States, 164 U.S. 492, 501, 17 S.Ct. 154, 41 L.Ed 528, it is ordered that the judgment of the District Court be, and it hereby is, affirmed.